Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Carrie Cera-Hill, M.D.
(PTAN: 263954YMG3),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-812
Decision No. CR3274

Date: June 27, 2014

DECISION

I deny the motion of the Centers for Medicare & Medicaid Services (CMS) to dismiss the
hearing request of Petitioner, Carrie Cera-Hill, M.D. Petitioner filed her request timely.

I grant CMS’s motion for summary judgment on the merits. Petitioner has established no
ground for me to change the effective date of her participation in Medicare to August 29,
2012.

I. Background and Ruling on Motion to Dismiss

In this case Petitioner seeks to challenge the effective date of her enrollment as a
Medicare supplier. CMS filed motions to dismiss Petitioner’s hearing request and, in the
alternative, for summary judgment on the merits. It accompanied its motions with a brief
and 14 proposed exhibits that it identified as CMS Ex. 1 — CMS Ex. 14. Petitioner did
not reply to CMS’s motions but she advised me that she was relying on her hearing
request plus the supporting documentation that she filed with her hearing request. I
receive CMS Ex. 1 — CMS Ex. 14 into the record. I am identifying Petitioner’s hearing
request and all of her supporting documents (which appear to duplicate some of CMS’s
exhibits) as a single exhibit, for purposes of the record, P. Ex. 1. I receive all of the
parties’ exhibits into the record.

CMS argues that Petitioner did not file her hearing request timely — within 60 days of her
receiving notice of reconsideration in this case — and has not shown good cause for her
failure to do so. However, I find that Petitioner in fact did submit a timely hearing
request.

Petitioner filed applications for Medicare enrollment and reassignment of her benefits on
November 26, 2012. On April 17, 2013, a Medicare contractor notified Petitioner that
er applications had been approved and that the effective date of her participation in
Medicare would be October 28, 2012. CMS Ex. 6 at 3.

Petitioner was dissatisfied with this effective date determination and requested
reconsideration. On May 26, 2013, the contractor sent a notice to Petitioner’s employer,
Advanced Dermatology, in Aurora, Colorado, informing Petitioner that the request for
reconsideration was denied. CMS Ex. 10 at 4.' The letter advised Petitioner that she had
a right to request a hearing before an administrative law judge but that this right must be
exercised within 60 calendar days of Petitioner’s receipt of the notification. Id.

Subsequently, the Practice Manager of Petitioner’s employer asked that the notice of the
reconsideration determination be sent to another address in Centennial, Colorado. In
response to that request the contractor re-sent its denial notice to the Centennial,
Colorado address, but dated January 9, 2014. CMS Ex. 14 at 1-2. Petitioner then filed
her hearing request on March 11, 2014.

The hearing request was filed within 60 days (presumed to be within 65 days of the
mailing date) of the copy of the reconsideration determination that the contractor sent to
Petitioner’s Centennial Colorado address. The earlier notice of reconsideration was sent
to an address in Aurora, Colorado. However, all of the previous communications
between the contractor and Petitioner were sent to the Centennial, Colorado address and
in fact, that is the address from which Petitioner corresponded with the contractor. CMS
has offered no explanation for sending the reconsideration notice initially to a different
address and offered no facts to show that Petitioner would have received the notice at that
address. Indeed, the record is devoid of any explanation for the contractor’s sending the
notice to Aurora, Colorado. In light of that, I find that the notice that was sent to

' For reasons that are not clear Petitioner filed an additional reconsideration request on
August 5, 2013. On November 4, 2013, the contractor advised Petitioner that it had
already processed Petitioner’s prior reconsideration request and that it had issued a
determination, referring specifically to the May 26, 2013 denial letter. CMS Ex. 13.
Petitioner’s Centennial, Colorado mailing address was the first effective notice of
reconsideration sent to Petitioner and her hearing request was timely based on the mailing
date of that notice.

I therefore turn to the merits of the case.
IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether Petitioner is entitled to an earlier effective date of
Medicare participation than that determined by CMS via its contractor.

B. Findings of Fact and Conclusions of Law

Regulations governing a practitioner’s participation in Medicare state that the effective
date of the practitioner’s participation is the /ater of the following two dates: the date of
filing of a Medicare enrollment application that is subsequently approved or the date that
the practitioner begins furnishing services at a new practice location. 42 C.F.R.

§ 424.520(d). Petitioner filed her application to participate on November 26, 2012.
Under the foregoing regulation that is the earliest effective date that she may participate.”

Petitioner makes the equitable argument that the “late” filing of her application to
participate was due to clerical error by her employer’s office staff and she, in effect,
requests that I waive the regulatory provision governing effective date of participation.
P. Ex. 1. [have no authority to do that. The regulations do not grant me discretion to
waive the effective date requirement.

/s/
Steve T. Kessel
Administrative Law Judge

> The contractor incorrectly told Petitioner that her “effective date” of participation was
October 28, 2012, 30 days prior to the date she filed her application. This is based on a
misreading of the regulations by the contractor, something that contractors apparently do
routinely when advising practitioners of their effective dates of participation. However,
the error in this case is harmless because the contractor may — as it did here — allow a
participant to file claims for services rendered up to 30 days prior to the participant’s
effective date of participation. That, effectively, is what the contractor did here.

